DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  Note that the examiner has changed his rejection (by adding prior art from a recent IDS), thusly the rejection below can still be made FINAL.
Soomro reference teaches the priority value can be sent in ANY PROTOCOL MESSAGE, which could include a specific message, a report, a beacon, etc..

2.  The examiner has addressed the amended claims and the newly added claims.

3.  A more favorable outcome may occur if the applicant amends as follows:
Independent claim + claim 3 + claim 6 + claim 35 + claim 42
The current claims are broadly written and the prior art combines to read on the applicant’s design – a further amending of the claims is suggested.	Perhaps the applicant should schedule an interview to discuss (?)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 21, 24, 26, 28, 31, 33, 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veerepalli (US 2016/0345334) and further in view of  Kill (EP-2753128 and Jonker (US 20070275701) and Soomro WO2007/138530
As per claim 1, Veerepalli (US 2016/0345334) teaches a method comprising: 
receiving, by a wireless device, a first “broadcast”, associated with a first network, that understands a first network’s priority (Abstract also teaches “..each of the one or more network identifiers having one or more network identifiers for a first RAT and a priority level”); 
	receiving, by the wireless device (See previous, setps 610a thru 614a), a second “broadcast” frame, associated with a second network, that understands a second network’s priority (Figure 6a teaches scanning and receiving from another/second network, #610a); and 
wirelessly communicating, based on the understood second priority, via the second network (Figure 6 teaches disconnecting and then connecting to a another/second network that is found if the Network Identifier (SSID) is a higher priority than the currently associated Network Identifier (SSID), steps 612a, 614a)
but is silent on first/second network priority values transmitted to the UE AND beacon frame AND determining, based on the first priority value, to wait a time period  AND after the determining to wait the time period.
The examiner notes that Veerapalli “understands” each network’s priority but does not empirically state that a “priority value” is transmitted – This could be akin to a user’s perference (i.e. a high speed network being viewed by the UE as being higher priority than a lower speed (or older technology) network).  The examiner interprets that Veerepalli has a builit-in “wait time” as based on the priority of the SSID since he will have a smaller wait time if the SSID is the highest priority OR there will be a longer wait time if they SSID is NOT the highest and the UE scans for more/higher networks (steps 610a thru 614a.   Essentially, if the SSID is the highest, Veerepalli will not dwell on steps 610a thru 614a very long, whereas IF the SSID is low/lower, Veerepalli will devote considerable time for scanning/processing/selecting to those steps – hence the wait time appears to be built-in to his method.
Nonetheless, the examine adds Kill (EP-2753128 - See IDS) teaches (See figure 4) that the device will scan/search for WAP’s (#407) and connect to one that is "designated/preferred’' (#411) but will wait for a preset time if the WAP is not a designated/preferred one (#417).  Thusly, if the WAP is preferred, the mobile will essentially connect to that WAP (#411) but if not, the device will back-off a PRESET WAIT TIME, hence a wait time is correlated (ie. indicated) by if the SSID/WAP is a preferred one (which reads on the limitation).  This is more of a Yes/No test - i.e. if the WAP is preferred/designated then proceed, but if not, then back-off a preset wait time (hence the wait time is correlated to if the WAP is prefered or not). Essentially, this allows the mobile to waif/delay until a more preferred WAP is found.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Veerepalli, such that it determines, based on the first priority value, to wait a time period  AND after the determining to wait, to provide the ability to search for higher priority networks if/when the determined priority is low/lower than optimal for desired communications.
Veerepalli/Kill are silent on a beacon frame - at least Jonker (US 20070275701) teaches that an SSID can be broadcasted in a beacon frame:
  [0010] Each wireless network is typically identified by a network identifier, referred to as the service set identifier, " SSID", contained in the beacon frame broadcast by the wireless network. The network name is then used by wireless device to identify and select a network to use. In certain network technologies, for example 802.11x-based wireless networks, the identifier is not always a reliable identifier, and consequently not a reliable indicator of network usability and/or availability. A network name need not be unique. Thus, different network operator's can use the same network name, for example. In addition, the same network operator can use the same network name for several classes of its own network, with each class having different use and availability.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a beacon frame is used, to provide the ability to conform with well-known standards/implementations where the UE receives a broadcasted beacon frame containing the SSID information. 
Veerapalli/Kill/Jonker are silent on transmitting a priority value to the UE.  At least Soomro WO2007/138530 (see IDS) teaches a “priority field” being included in information transmitted by an Access Point AND that it is contained in any protocol frame transmitted by the AP (which would inherently include a beacon frame, etc.), See Abstract and figure 6 (pages 8-9).
  (Below --   AP: Access Point,   SP: Service Provider,   STA: Station)
SUMMARY OF TH INVENTION
For roaming, the present invention reduces the delay in this discovery phase and contributes to a decrease in the overall roaming delay, avoiding packet loss and waste of energy by the STAs. Therefore, mechanisms to minimize the discovery delay are a key feature of the present invention and contribute to optimizing roaming performance. Furthermore, the present invention takes network load considerations and QoS requirements into account by preferring for a STA to roam to a neighbor AP that is able to better support the QoS requirements.
The present invention is a system, apparatus, and method for a “Priority” field that is included in the information transmitted by an AP about its neighbor APs and/or service providers (SPs) it supports.
In a first embodiment, a “Priority” field is included in at least one of a Neighbor Report element and an AP Channel Report element. The “Priority” field contains a numeric value or a symbol indicating a recommendation from the AP concerning which AP/APs to scan first or to attempt to roam to in an eventual roaming process. More than one neighboring AP can have the same priority value and not all the APs that are neighbors necessarily have the same priority value.
In a second embodiment, a “Priority” field is included in protocol frames transmitted by AP containing the information about the SPs that it supports. The priority field contains a numeric value or a symbol assigned to each SP indicating relative recommendation from the AP about which SPs are considered preferable by it for connection thereto. More than one SP can have the same priority value and not all the SP necessarily have the same priority value.
An AP can generate the priority values for SPs based on, for example, associated costs to the end user or to itself, the level of integration of the AP services with the SP’s, the priority assigned to the traffic coming from and going to the SP, the priority assigned by the AP to honor requests for connection with a particular SP, the number of services offered when connected to a particular SP, the business contracts or any other pre-determined parameter that affects the quality and/or cost to a STA of connecting to an SP and using the services provided thereby.
With the priority indicated by an AP for SPs, a STA then tries to establish a ) connection with an SP having a highest indicated priority first, although the STA ultimately determines how to take into account the priorities provided by the AP when establishing a connection to an SP. Therefore, the AP and STA both gain by establishing a connection to the preferable SPs. A STA gains by having more access to the services, better QoS, better cost/value, better chance of admission, reliable/guaranteed service etc. An AP gains by ) having more STAs using services that it is better equipped to handle, has more profit potential, provides more user satisfaction, provides better QoS, etc.     (ABOVE FOUND ON PAGES 3-4)
Thusly, Soomro teaches both sending of a priority field and that it can be “..contained in any protocol message..” (Abstract), hence it can be included in Veerapalli’s messages and/or Jonker’s broadcasting of the SSID, in a beacon, etc..
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there are first/second priority values transmitted to the UE, to provide for efficient handoff while roaming (the UE/STA will understand which AP/BTS can provide the most optimal support for its needs).


As per claims 4, 24 and 31, the combo teaches claim 1/21/28, wherein wirelessly communicating via second network comprises determining, based on a configuration indicating a preference for the second priority value to communicate to the second network (Veerepalli teaches network operators specifying preferences for a UE in regard to what network(s) it can/should connect to):
  [0070] As will be described in more detail below, wireless communication operators may desire priority rules for network selection by a multi-mode UE. Operators may have different requirements or preferences, for example, driven by business models, which determine which interface is used. Presently, when WLAN is present, the UE may be prevented from connecting to LTE which, in turn, prevents LTE managing WLAN connectivity, such as LTE+Wi-Fi aggregation. For LTE managing WLAN connectivity, operators may benefit from prioritizing a UE's connection to network identifiers, for example, service set identifiers (SSIDs). A SSID is a case sensitive, 32 alphanumeric character identifier for a WLAN network. It is attached to the header of some data packets sent over a WLAN. When a mobile device tries to connect to the basic service set (BSS), the SSID acts as an identifier. To enable effective roaming, the SSID may be common across various WLAN access points.
Even Kill teaches that you have "designated” networks/WAPs and they are preferred over other networks.


As per claims 6, 26 and 33, the combo teaches claim 4/24/31, wherein the second value is associated with a higher priority than the first priority value based on the second network being a private network and the first network being a public network (Veerepalli teaches that priority can be equated to WLAN/Private or LTE/public networks and controlling what network the UE can/can’t connect to):
[0070] As will be described in more detail below, wireless communication operators may desire priority rules for network selection by a multi-mode UE. Operators may have different requirements or preferences, for example, driven by business models, which determine which interface is used. Presently, when WLAN is present, the UE may be prevented from connecting to LTE which, in turn, prevents LTE managing WLAN connectivity, such as LTE+Wi-Fi aggregation. For LTE managing WLAN connectivity, operators may benefit from prioritizing a UE's connection to network identifiers, for example, service set identifiers (SSIDs).
Kill teaches preferred/designated networks over other networks).


As per claim 21, Veerepalli (US 2016/0345334) teaches an apparatus comprising one/more processors AND memory storing instructions that, when executed by the one or more processors cause the apparatus to (See figures 1-5 and 7-10):
receive, a first “broadcast”, associated with a first network, that understands a first network’s priority (Abstract also teaches “..each of the one or more network identifiers having one or more network identifiers for a first RAT and a priority level); 
	receive, by the wireless device (See previous, setps 610a thru 614a), a second “broadcast” frame, associated with a second network, that understands a second network’s priority (Figure 6a teaches scanning and receiving from another/second network, #610a); and 
wirelessly communicate, based on the second priority value, via the second network (Figure 6 teaches disconnecting and then connecting to a another/second network that is found if the Network Identifier (SSID) is a higher priority than the currently associated Network Identifier (SSID), steps 612a, 614a)
but is silent on first/second network priority values transmitted to the UE AND beacon frame AND determining, based on the first priority value, to wait a time period  AND after the determining to wait the time period.
The examiner notes that Veerapalli “understands” each network’s priority but does not empirically state that a “priority value” is transmitted – This could be akin to a high speed network being viewed by the UE as being higher priority than a lower speed (or older technology) network.  The examiner interprets that Veerepalli has a builit-in “wait time” as based on the priority of the SSID since he will have a smaller wait time if the SSID is the highest priority OR there will be a longer wait time if they SSID is NOT the highest and the UE scans for more/higher networks (steps 610a thru 614a.   Essentially, if the SSID is the highest, Veerepalli will not dwell on steps 610a thru 614a very long, whereas IF the SSID is low/lower, Veerepalli will devote considerable scanning/processing/selecting time to those steps – hence the wait time appears to be built-in to his method.
Nonetheless, the examine adds Kill (EP-2753128 - See IDS) teaches (See figure 4) that the device will scan/search for WAP’s (#407) and connect to one that is "designated/preferred’' (#411) but will wait for a preset time if the WAP is not a designated/preferred one (#417). Thusly, if the WAP is preferred, the mobile will essentially connect to that WAP (#411) but if not, the device will back-off a PRESET WAIT TIME, hence a wait time is correlated (ie. indicated) by if the SSID/WAP is a preferred one (which reads on the limitation). This is more of a Yes/No test - i.e. if the WAP is preferred/designated then proceed, but if not, then back-off a preset wait time (hence the wait time is correlated to if the WAP is prefered or not). Essentially, this allows the mobile to waif/delay until a more preferred WAP is found.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Veerepalli, such that it determines, based on the first priority value, to wait a time period  AND after the determining to wait, to provide the ability to search for higher priority networks if/when the determined priority is low/lower than optimal for desired communications.
Veerepali/Kill are silent on a beacon frame - at least Jonker (US 20070275701) teaches that an SSID can be broadcasted in a beacon frame:
  [0010] Each wireless network is typically identified by a network identifier, referred to as the service set identifier, " SSID", contained in the beacon frame broadcast by the wireless network. The network name is then used by wireless device to identify and select a network to use. In certain network technologies, for example 802.11x-based wireless networks, the identifier is not always a reliable identifier, and consequently not a reliable indicator of network usability and/or availability. A network name need not be unique. Thus, different network operator's can use the same network name, for example. In addition, the same network operator can use the same network name for several classes of its own network, with each class having different use and availability.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a beacon frame is used, to provide the ability to conform with well-known standards/implementations where the UE receives a broadcasted beacon frame containing the SSID information. 
Veerapalli/Kill/Jonker are silent on transmitting a priority value to the UE.  At least Soomro WO2007/138530 (see IDS) teaches a “priority field” being included in information transmitted by an Access Point AND that it is contained in any protocol frame transmitted by the AP (which would inherently include a beacon frame, etc.), See Abstract and figure 6 (pages 8-9).
  (ABBREVS below are AP: Access Point, SP: Service Provider, STA: Station)
SUMMARY OF TH INVENTION
For roaming, the present invention reduces the delay in this discovery phase and contributes to a decrease in the overall roaming delay, avoiding packet loss and waste of energy by the STAs. Therefore, mechanisms to minimize the discovery delay are a key feature of the present invention and contribute to optimizing roaming performance. Furthermore, the present invention takes network load considerations and QoS requirements into account by preferring for a STA to roam to a neighbor AP that is able to better support the QoS requirements.
The present invention is a system, apparatus, and method for a “Priority” field that is included in the information transmitted by an AP about its neighbor APs and/or service providers (SPs) it supports.
In a first embodiment, a “Priority” field is included in at least one of a Neighbor Report element and an AP Channel Report element. The “Priority” field contains a numeric value or a symbol indicating a recommendation from the AP concerning which AP/APs to scan first or to attempt to roam to in an eventual roaming process. More than one neighboring AP can have the same priority value and not all the APs that are neighbors necessarily have the same priority value.
In a second embodiment, a “Priority” field is included in protocol frames transmitted by AP containing the information about the SPs that it supports. The priority field contains a numeric value or a symbol assigned to each SP indicating relative recommendation from the AP about which SPs are considered preferable by it for connection thereto. More than one SP can have the same priority value and not all the SP necessarily have the same priority value.
An AP can generate the priority values for SPs based on, for example, associated costs to the end user or to itself, the level of integration of the AP services with the SP’s, the priority assigned to the traffic coming from and going to the SP, the priority assigned by the AP to honor requests for connection with a particular SP, the number of services offered when connected to a particular SP, the business contracts or any other pre-determined parameter that affects the quality and/or cost to a STA of connecting to an SP and using the services provided thereby.
With the priority indicated by an AP for SPs, a STA then tries to establish a ) connection with an SP having a highest indicated priority first, although the STA ultimately determines how to take into account the priorities provided by the AP when establishing a connection to an SP. Therefore, the AP and STA both gain by establishing a connection to the preferable SPs. A STA gains by having more access to the services, better QoS, better cost/value, better chance of admission, reliable/guaranteed service etc. An AP gains by ) having more STAs using services that it is better equipped to handle, has more profit potential, provides more user satisfaction, provides better QoS, etc.     (ABOVE FOUND ON PAGES 3-4)
Thusly, Soomro teaches both sending of a priority field and that it can be “..contained in any protocol message..” (Abstract), hence it can be included in Veerapalli’s messages and/or Jonker’s broadcasting of the SSID, in a beacon, etc..
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there are first/second priority values transmitted to the UE, to provide for efficient handoff while roaming (the UE/STA will understand which AP/BTS can provide the most optimal support for its needs).



As per claim 28, Veerepalli (US 2016/0345334) teaches at least one non-transitory computer readable storage medium storing computer readable instructions which, when executed, cause (See figures 1-5 and 7-10): 
receiving, by a wireless device, a first “broadcast”, associated with a first network, that understands a first network’s priority (Abstract also teaches “..each of the one or more network identifiers having one or more network identifiers for a first RAT and a priority level); 
	receiving, by the wireless device (See previous, setps 610a thru 614a), a second “broadcast” frame, associated with a second network, that understands a second networks priority (Figure 6a teaches scanning and receiving from another/second network, #610a); and 
wirelessly communicating, based on the second priority value, via the second network (Figure 6 teaches disconnecting and then connecting to a another/second network that is found if the Network Identifier (SSID) is a higher priority than the currently associated Network Identifier (SSID), steps 612a, 614a)
but is silent on first/second network priority values transmitted to the UE AND beacon frame AND determining, based on the first priority value, to wait a time period  AND after the determining to wait the time period.
The examiner notes that Veerapalli “understands” each network’s priority but does not empirically state that a “priority value” is transmitted – This could be akin to a high speed network being viewed by the UE as being higher priority than a lower speed (or older technology) network.  The examiner interprets that Veerepalli has a builit-in “wait time” as based on the priority of the SSID since he will have a smaller wait time if the SSID is the highest priority OR there will be a longer wait time if they SSID is NOT the highest and the UE scans for more/higher networks (steps 610a thru 614a.   Essentially, if the SSID is the highest, Veerepalli will not dwell on steps 610a thru 614a very long, whereas IF the SSID is low/lower, Veerepalli will devote considerable scanning/processing/selecting time to those steps – hence the wait time appears to be built-in to his method.
Nonetheless, the examine adds Kill (EP-2753128 - See IDS) teaches (See figure 4) that the device will scan/search for WAP’s (#407) and connect to one that is "designated/preferred’' (#411) but will wait for a preset time if the WAP is not a designated/preferred one (#417). Thusly, if the WAP is preferred, the mobile will essentially connect to that WAP (#411) but if not, the device will back-off a PRESET WAIT TIME, hence a wait time is correlated (ie. indicated) by if the SSID/WAP is a preferred one (which reads on the limitation). This is more of a Yes/No test - i.e. if the WAP is preferred/designated then proceed, but if not, then back-off a preset wait time (hence the wait time is correlated to if the WAP is prefered or not). Essentially, this allows the mobile to waif/delay until a more preferred WAP is found.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Veerepalli, such that it determines, based on the first priority value, to wait a time period  AND after the determining to wait, to provide the ability to search for higher priority networks if/when the determined priority is low/lower than optimal for desired communications.
Veerepali/Kill are silent on a beacon frame - at least Jonker (US 20070275701) teaches that an SSID can be broadcasted in a beacon frame:
  [0010] Each wireless network is typically identified by a network identifier, referred to as the service set identifier, " SSID", contained in the beacon frame broadcast by the wireless network. The network name is then used by wireless device to identify and select a network to use. In certain network technologies, for example 802.11x-based wireless networks, the identifier is not always a reliable identifier, and consequently not a reliable indicator of network usability and/or availability. A network name need not be unique. Thus, different network operator's can use the same network name, for example. In addition, the same network operator can use the same network name for several classes of its own network, with each class having different use and availability.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a beacon frame is used, to provide the ability to conform with well-known standards/implementations where the UE receives a broadcasted beacon frame containing the SSID information. 
Veerapalli/Kill/Jonker are silent on transmitting a priority value to the UE.  At least Soomro WO2007/138530 (see IDS) teaches a “priority field” being included in information transmitted by an Access Point AND that it is contained in any protocol frame transmitted by the AP (which would inherently include a beacon frame, etc.), See Abstract and figure 6 (pages 8-9).
  (ABBREVS below are AP: Access Point, SP: Service Provider, STA: Station)
SUMMARY OF TH INVENTION
For roaming, the present invention reduces the delay in this discovery phase and contributes to a decrease in the overall roaming delay, avoiding packet loss and waste of energy by the STAs. Therefore, mechanisms to minimize the discovery delay are a key feature of the present invention and contribute to optimizing roaming performance. Furthermore, the present invention takes network load considerations and QoS requirements into account by preferring for a STA to roam to a neighbor AP that is able to better support the QoS requirements.

The present invention is a system, apparatus, and method for a “Priority” field that is included in the information transmitted by an AP about its neighbor APs and/or service providers (SPs) it supports.
In a first embodiment, a “Priority” field is included in at least one of a Neighbor Report element and an AP Channel Report element. The “Priority” field contains a numeric value or a symbol indicating a recommendation from the AP concerning which AP/APs to scan first or to attempt to roam to in an eventual roaming process. More than one neighboring AP can have the same priority value and not all the APs that are neighbors necessarily have the same priority value.
In a second embodiment, a “Priority” field is included in protocol frames transmitted by AP containing the information about the SPs that it supports. The priority field contains a numeric value or a symbol assigned to each SP indicating relative recommendation from the AP about which SPs are considered preferable by it for connection thereto. More than one SP can have the same priority value and not all the SP necessarily have the same priority value.
An AP can generate the priority values for SPs based on, for example, associated costs to the end user or to itself, the level of integration of the AP services with the SP’s, the priority assigned to the traffic coming from and going to the SP, the priority assigned by the AP to honor requests for connection with a particular SP, the number of services offered when connected to a particular SP, the business contracts or any other pre-determined parameter that affects the quality and/or cost to a STA of connecting to an SP and using the services provided thereby.
With the priority indicated by an AP for SPs, a STA then tries to establish a ) connection with an SP having a highest indicated priority first, although the STA ultimately determines how to take into account the priorities provided by the AP when establishing a connection to an SP. Therefore, the AP and STA both gain by establishing a connection to the preferable SPs. A STA gains by having more access to the services, better QoS, better cost/value, better chance of admission, reliable/guaranteed service etc. An AP gains by ) having more STAs using services that it is better equipped to handle, has more profit potential, provides more user satisfaction, provides better QoS, etc.     (ABOVE FOUND ON PAGES 3-4)
Thusly, Soomro teaches both sending of a priority field and that it can be “..contained in any protocol message..” (Abstract), hence it can be included in Veerapalli’s messages and/or Jonker’s broadcasting of the SSID, in a beacon, etc..
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that there are first/second priority values transmitted to the UE, to provide for efficient handoff while roaming (the UE/STA will understand which AP/BTS can provide the most optimal support for its needs).


As per claims 35, 37 and 39, the combo teaches claim 1/21/28, wherein the the first priority value does not satisfy a threshold priority, to wait the time period (Veerepalli teaches Fig. 6, #610a that the UE will further scan other network(s) if the current network it is connected to is not the highest priority (ie. highest threshold). 
The claim does NOT define WHAT the “threshold priority” is or can be, thusly a broad/reasonable interpretation is warranted. 
Furthermore, note that Kill teaches more of a "priority level” (ie. 1 thru 10) and which AP has a priority that is above/below a pre-set threshold/priority (or the like).
	


As per claims 36, 38 and 40, the combo teaches claim 1/21/28, wherein the first beacon frame comprises both a first network identifier of the first network and the first priority value (Veerepalli teaches the broadcast frame contains at least the SSID(s).  Jonker teaches that the beacon frame is broadcasted and contains SSID(s) as well.  See Soomro who teaches that data sent to the STA/UE in any protocol message (eg. a beacon) can include a priority value. 


As per claim 41, the combo teaches claim 1, wherein the determining to wait the time period is based on determining that the first priority value: is associated with a low priority; or does not satisfy a priority threshold.
At least Kill (EP-2753128 - See IDS) teaches (See figure 4) that the device will scan/search for WAP’s (#407) and connect to one that is "designated/preferred’' (#411) but will wait for a preset time if the WAP is not a designated/preferred one (#417).  Thusly, if the WAP is preferred, the mobile will essentially connect to that WAP (#411) but if not, the device will back-off a PRESET WAIT TIME, hence a wait time is correlated (ie. indicated) by if the SSID/WAP is a preferred one (which reads on the limitation).  This is more of a Yes/No test - i.e. if the WAP is preferred/designated then proceed, but if not, then back-off a preset wait time (hence the wait time is correlated to if the WAP is prefered or not, i.e. lower priority level). Essentially, this allows the mobile to wait/delay until a more preferred WAP is found.
The examiner interprets that a “designated/preferred” WAP is one that has higher priority value (as per Soomro) and is able to provide the best service, hence a lower priority WAP/BTS would provide degraded service and cause the STA/UE to wait until a more suitable WAP/BTS is found.   So the lower the priority, the longer the wait, whereas a high/highest priority will cause immediate selection and connection to that WAP/BTS.
See also Veerapalli who teaches use of priority and connecting to a specific WAP/BTS.


As per claim 42, the combo teaches claim 1, wherein the wirelessly communicating via the second network is based on at least one of: 
a comparison between the first priority value and the second priority value; 
a determination that the second priority value is associated with a high priority; or
a determination that the second priority value satisfies a priority threshold.
Veerapalli, Kill and Soomro all teach the ability to understand surrounding WAP/BTS priority levels and the selection of the most optimal (highest priority level) WAP/BTS – Soomro teaches this provides handoff to the best WAP/BTS.   Hence, one skilled sees that multiple priority levels are provided and that they are inherently compared to each other, whereupon the highest priority WAP/BTS is selected, which reads on at least a) comparing first/second priority values and b) determining that a specific BTS/WAP has a higher priority (determine second priority is higher).
These instances allow for the STA/UE to be turned to the ON state and initially select the best WAP/BTS (highest priority) and/or having roamed into a new area, find a target WAP/BTS that is higher in priority whereupon the STA/UE will handoff to that new target.  



Claims 2-3, 22-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veerepalli/Kill/Jonker/Soomro and further in view of Padden.
As per claims 2, 22 and 29, the combo teaches claim 1/21/28 wherein the first network is a public network and the second network is a private network  (See Veerepalli, Para #70 as cited previously – the UE can be allowed/prevented from attaching to LTE/public or WLAN/private networks)
See Gupta (US 2014/0092731), pertinent but not cited, who teaches the ability to determine the type of network:
 [0036] In embodiments, the UE 200 may also receive one or more WLAN location parameters at 310. For example, the UE 200 may receive an Access Network Type Field as defined in the IEEE 802.11-2012 specifications and the WFA Hotspot 2.0 specification. The Access Network Type Field may be used to indicate information such as whether the WLAN may be a chargeable public network, a free public network, a private network, a private network with guest access, or some other type of network. In embodiments, the Access Network Type Field may be used by the UE 200 to identify the WLAN as a private, public, free personal, emergency, or some other type of network. In some embodiments, the WLAN location parameters may also include the Venue Info Field ANQP Element and/or the Operator's Friendly Name Hotspot 2.0 ANQP Element as defined by the WFA Hotspot 2.0 specification. These elements may be broadcast by the WLAN AP 210, or they may be supplied by the WLAN AP 210 in response to a query by the UE 200.
 But is silent on 
Wherein the first beacon frame comprises receiving the first beacon frame from a wireless access point and wherein the receiving the second beacon frame comprises receiving the second beacon frame from the wireless access point
At least Padden (US 2014/0003336 - See PTO 892) teaches that SSID’s can be broadcasted from the Access Point’s single radio interface, which reads on the limitation (See Figure 1 which shows the Access Point #12 that uses the radio interface #30 to broadcast to private and public networks - hence if the user can roam between these two networks, it can receive both SSID’s).   Furthermore, Soomro teaches that the STA/UE can scan and receive information from various Access Points regarding priority for that Access Point and other surrounding Access Points (Figure 6 shows receiving reports for each neighbor – thusly one AP can send information about multiple surrounding AP’s)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the first network identifier and the second network identifier are wirelessly received from a single wireless access point, to provide the ability for a single AP to transmit both to public and private networks so the mobile can receive SSID’s when located in both public/private areas (which reduces the number of AP s needed throughout the network).


As per claims 3, 23 and 30, the combo teaches claim 2/22/29 wherein the receiving the first beacon frame and receiving the second beacon frame comprise receiving the first beacon frame and receiving the second beacon frame at substantially similar broadcast intervals (Veerepalli, Figure 6 shows that the UE attaches to a first network and then SCANS for other SSID’s from other networks, which inherently puts forth that the other broadcasted SSID are sent at “substantially similar broadcast intervals” since the scanning process in #610 is right after the first reception of first SSID’s (#602) without any teaching of waiting a significant time, the scanning for the second network #610a occurs “immediately after” the first portion of Fig. 6, steps 602 thru 608).



Allowable Subject Matter
A more favorable outcome may occur if the applicant amends as follows:
Independent claim + claim 3 + claim 6 + claim 35 + claim 42

The claims are broadly written and the prior art combines to read on the applicant’s design – a further amending of the claims is suggested.

Perhaps the applicant should schedule an interview to discuss (?)


Conclusion
See pertinent prior art 20140359738
 [0041] The camera 101 receives (M401) a beacon that the AP 102 transmits in the scan processing, and discovers the AP (YES in step S502). An SSID, which is identification information for identifying the wireless communication network 103, is included within the beacon. The camera 101 selects a connection target wireless LAN network when the AP is discovered. The selection of the connection target wireless LAN network is executed using the SSID included in the beacon, for example. In a case where a plurality of connection target candidate wireless LAN networks are discovered, a priority level may be set for the connection target candidates, and the connection target wireless LAN network may be selected based on the priority level. Also, the priority level may be set such that wireless LAN networks included in the connection target list 301 are prioritized, and furthermore priority levels may be set between a plurality of wireless LAN networks included in the connection target list 301. Also, configuration may be taken such that connection target candidate networks are presented on the display unit 211, and the user of the camera 101 is allowed to select the connection target network.


Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6-15-2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414